 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 29, 2013 (the
“Effective Date”), is between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and JAMES E. MEYER (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of October 14, 2009, as amended on February 14, 2011, March
5, 2012 and December 18, 2012 (collectively, the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which is intended to replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive, and the Executive hereby agrees to
continue his employment with the Company.

 

2. Duties and Reporting Relationship. (a) The Executive shall be employed as the
Chief Executive Officer of the Company, and shall have the rights, powers,
authorities and duties commensurate with the position of the Chief Executive
Officer. The Executive shall also continue as a member of the Board of Directors
of the Company (the “Board”). During the Term (as defined below), the Executive
shall, on a full-time basis and consistent with the needs of the Company to
achieve the goals of the Company, use his skills and render services to the best
of his ability, and devote all of his working time and efforts, in supervising
the business and affairs of the Company. In addition, the Executive shall
perform such other activities and duties consistent with his position as the
Board shall from time to time reasonably specify and direct. During the Term,
the Executive shall not perform any consulting services for, or engage in any
other business enterprises with, any third parties without the express written
consent of the Board, other than (i) passive investments, and (ii) service as a
director of Rovi Corporation, or (iii) service on other boards of directors with
the express written consent of the Board.

 

(b) The Executive shall generally perform his duties and conduct his business at
the principal offices of the Company in New York, New York.

 

(c) Unless otherwise required by law, administrative regulation or the listing
standards of the exchange on which the Company’s shares are primarily traded,
the Executive, in his capacity as Chief Executive Officer, shall report solely
and exclusively to the full Board.

 

3. Term. The term of this Agreement shall commence on the Effective Date and end
on October 31, 2015, unless terminated earlier pursuant to the provisions of
Section 6 (the “Term”).

 

2

4. Compensation. (a)   During the Term, the Executive shall be paid an annual
base salary of $1,550,000, subject to any increase from time to time as approved
by the Board or any committee thereof (such amount, as increased, the “Base
Salary”). All amounts paid to the Executive under this Agreement shall be in
U.S. dollars. The Base Salary shall be paid at least monthly and, at the option
of the Company, may be paid more frequently.

 

(b) On the first business day following the Effective Date on which the Company
and the Executive are not subject to a blackout restriction (the “First Trading
Day”), the Company shall grant to the Executive:

 

(i) an option to purchase 10,128,894 shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”), at an exercise price equal to the
closing price of the Common Stock on the Nasdaq Global Select Market on the
First Trading Day. Such options shall be subject to the terms and conditions set
forth in the Option Agreement attached to this Agreement as Exhibit A.

 

(ii) a number of restricted stock units equal to $3,250,000 divided by the
closing price of the Common Stock on the Nasdaq Global Select Market on the
First Trading Day. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit B.

 

(c) All compensation paid to the Executive hereunder shall be subject to any
payroll and withholding deductions required by applicable law, including, as and
where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).

 

5. Additional Compensation; Expenses and Benefits. (a)  During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement, provided that such expenses are incurred in accordance with the
policies and procedures established by the Company.

 

(b) During the Term, the Executive shall be eligible to participate in any other
benefit plans, programs, policies and fringe benefits which may be made
available to the executive officers of the Company generally, including, without
limitation, disability, medical, dental and life insurance and benefits under
the Company’s 401(k) savings plan.

 

(c) During the Term, the Executive shall be eligible to participate in any bonus
plans generally offered to executive officers of the Company. The Executive’s
target annual bonus opportunity shall be 200% of the Executive’s Base Salary
(the “Bonus”). Bonus(es) will be subject to the Executive’s individual
performance and satisfaction of objectives established by the Board or the
compensation committee of the Board (the “Compensation Committee”), and further
are subject to the exercise of negative discretion to reduce Bonus(es) as
determined in the sole discretion of the Compensation Committee. Bonus(es) may
be paid in the form of cash, stock options, restricted stock, restricted stock
units or other securities of the Company, as determined by the Compensation
Committee in its sole discretion.

 

3

6. Termination. The date upon which the Executive’s employment with the Company
under this Agreement is deemed to be terminated in accordance with any of the
provisions of this Section 6 (or upon the originally scheduled expiration of the
Term on October 31, 2015) is referred to herein as the “Termination Date.” With
respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date.

 

(a) The Company has the right and may elect to terminate this Agreement with or
without Cause at any time. For purposes of this Agreement, “Cause” means the
occurrence or existence of any of the following:

 

(i) (A)  a material breach by the Executive of the terms of this Agreement, (B)
a material breach by the Executive of the Executive’s duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates (which, for purposes hereof, shall mean any
individual, corporation, partnership, association, limited liability company,
trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company) which has not been approved by a majority of the disinterested
directors of the Board, or (C) the Executive’s violation of the Company’s Code
of Ethics or any other Company policy which is materially injurious to the
Company or any of its affiliates, if any such material breach or violation
described in clauses (A), (B) or (C), to the extent curable, remains uncured
after fifteen (15) days have elapsed following the date on which the Company
gives the Executive written notice of such material breach or violation;

 

(ii) the Executive’s willful act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company or any of its affiliates;

 

(iii) the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 

(iv) any damage of a material nature to any property of the Company or any of
its affiliates caused by the Executive’s willful misconduct or gross negligence;

 

(v) the repeated nonprescription use of any controlled substance or the repeated
use of alcohol or any other non-controlled substance that, in the reasonable
good faith opinion of the Board, renders the Executive unfit to serve as an
officer of the Company;

 

4

(vi) the Executive’s failure to comply with the Board’s reasonable written
instructions consistent with his position on a material matter within five (5)
days; or

 

(vii) conduct by the Executive that, in the reasonable good faith written
determination of the Board, manifests the Executive’s lack of fitness to serve
as an officer of the Company, including a finding by the Board or any judicial
or regulatory authority that the Executive committed acts of unlawful harassment
or violated any other state, federal or local law or ordinance prohibiting
discrimination in employment.

 

(b) Termination of the Executive for Cause pursuant to Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than two-thirds of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 18, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board at such meeting prior to
such vote, finding that in the good faith opinion of the Board, the Executive
was guilty of conduct set forth in any of clauses (i) through (vii) of Section
6(a) and specifying the particulars thereof in reasonable detail. For purposes
of Section 6(a), this Agreement shall terminate on the date specified by the
Board in the Notice of Termination for Cause and one day following the receipt
by the Executive of a notice of a termination without Cause.

 

(c) (i)  This Agreement and the Executive’s employment shall terminate upon the
death of the Executive.

 

(ii) If the Executive is unable to perform the essential duties and functions of
his position because of a disability, even with a reasonable accommodation, for
one hundred eighty (180) days within any three hundred sixty-five (365)-day
period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
For purposes of this Agreement, a “Notice of Disability Termination” shall mean
a written notice that sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under this Section 6(c)(ii). For purposes of this Agreement, no such
purported termination shall be effective without such Notice of Disability
Termination. This Agreement and the Executive’s employment shall terminate on
the day such Notice of Disability Termination is received by the Executive.

 

(d) The Executive may elect to resign from his employment with the Company at
any time during the Term with or without Good Reason. Should the Executive wish
to resign from his employment with the Company during the Term for other than
Good Reason, the Executive shall give at least fourteen (14) days’ prior written
notice to the Company of such a resignation for other than Good Reason pursuant
to this Section 6(d). The Executive’s

 

5

employment and the Term shall terminate on the effective date of such
resignation; provided that the Company may, at its sole discretion, instruct the
Executive to perform no job responsibilities and cease his active employment
immediately upon receipt of the notice from the Executive.

 

(e) Should the Executive wish to resign from his employment with the Company
during the Term for Good Reason following the Company’s failure to cure an
applicable event as contemplated below, the Executive shall give at least seven
(7) days’ prior written notice to the Company. The Executive’s employment and
the Term shall terminate on the date specified in such notice given in
accordance with the relevant provision; provided that the Company may, at its
sole discretion, instruct the Executive to cease active employment and perform
no more job duties immediately upon receipt of such notice from the Executive.

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30)-day period of
continuation the Company shall be afforded an opportunity to cure such event:

 

(i) the Executive ceasing to report solely and exclusively to the full Board
(unless otherwise required by Section 2(c) hereof); or

 

(ii) any requirement that the Executive report for work to a location more than
25 miles from the Company’s current headquarters for more than thirty (30) days
in any calendar year, excluding any requirement that results from the damage or
destruction of the Company’s current headquarters as a result of natural
disasters, terrorism, acts of war or acts of God or travel in the ordinary
course of business; or

 

(iii) any reduction in the Base Salary; or

 

(iv) any material breach by the Company of this Agreement (including the
provisions of Section 2 hereof).

 

(f) If the employment of the Executive is terminated by the Company for Cause,
by the Executive other than for Good Reason or due to death or Disability, the
Executive (or his estate in the case of death) shall be entitled to (A) any
earned but unpaid Base Salary and any business expenses incurred but not
reimbursed, in each case, prior to the Termination Date and (B) any other vested
benefits under any other benefit or incentive plans or programs in accordance
with the terms of such plans and programs (collectively the compensation and
benefits in clauses (A) and (B), the “Accrued Payments and Benefits”). In the
case of the Executive’s termination of employment due to death or Disability, by
the Company without Cause, by the Executive for Good Reason or upon the
expiration of this Agreement, the Executive shall be entitled to (C) any earned
but unpaid Bonus with respect to the year prior to the year of termination; (D)
a prorated Bonus for the year in which his employment is terminated, determined
pursuant to the terms of the applicable Bonus plan (other than any requirement
of continued employment) and in accordance with the terms of Section 5(c)
hereof, based on actual performance for such year, and payable at such time as
the bonuses for such year

 

6

are paid to other senior executives of the Company; and (E) the amount due to
the Executive (or his estate in the case of death) pursuant to Section 11(b)
hereof (collectively the compensation in clauses (C), (D), and (E), the
“Supplemental Payments”). If the employment of the Executive is terminated
without Cause, or if the Executive terminates his employment for Good Reason,
then the Executive shall be entitled to receive, in addition to the Accrued
Payments and Benefits and the Supplemental Payments, and the Company shall pay
to the Executive:

 

(i) without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), a lump sum cash amount equal to the sum of (x) his annual Base
Salary at the rate in effect on the Termination Date plus (y) the greater of (A)
a bonus equal to 60% of Base Salary, or (B) the prior year’s Bonus actually paid
to the Executive by the Company;

 

(ii) the costs of continuation of medical and dental insurance coverage for the
Executive and his dependents under the Company’s health insurance plans in
effect on the Termination Date for eighteen (18) months following the
Termination Date. The Executive shall have the option to continue such benefits
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
at his own expense to the extent permitted by law for an additional eighteen
(18) months; and

 

(iii) a monthly amount equal to the actual monthly costs to the Executive to
obtain life insurance benefits substantially similar to those benefits provided
to the Executive for a period of one (1) year following such Termination Date;
provided that (1) the amount of such monthly payments shall not exceed twice the
amount that the Company would have paid to provide such life insurance benefit
to the Executive if he were an active employee on the Termination Date, and (2)
such payments shall cease if the Executive obtains a life insurance benefit from
another employer during the remainder of such one-year period.

 

The Company’s obligations under Section 6(f) shall be conditioned upon the
Executive executing, delivering, and not revoking during the applicable
revocation period a waiver and release of claims, substantially in the form
attached hereto as Exhibit C (the “Release”) within sixty (60) days following
the Termination Date. The lump sum amount contemplated under this Section 6(f)
shall be paid on the sixtieth (60th) day following the Termination Date. For the
avoidance of doubt, no amounts shall be payable pursuant to this Section 6(f) as
a result of any termination of the Executive’s employment upon or following the
expiration of the Term.

 

(g) If the employment of the Executive is terminated upon or after the
expiration of the Term, the Executive shall be entitled to (i) the Accrued
Payment and Benefits and (ii) the Supplemental Payments (to the extent not
previously paid pursuant to Section 6(f) hereof).

 

(h) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company) at the time of his
Separation from Service and if any portion of the payments or benefits to be
received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified

 

7

Deferred Compensation”), amounts that would otherwise be payable pursuant to
this Agreement during the six (6) month period immediately following the
Executive’s Separation from Service that constitute Nonqualified Deferred
Compensation and benefits that would otherwise be provided pursuant to this
Agreement during the six (6) month period immediately following the Executive’s
Separation from Service that constitute Nonqualified Deferred Compensation will
instead be paid or made available on the earlier of (x) the first business day
of the seventh (7th) month following the date of the Executive’s Separation from
Service and (y) the Executive’s death.

 

(i) Following the termination of the Executive’s employment for any reason, if
and to the extent requested by the Board, the Executive agrees to resign from
the Board, all fiduciary positions (including as trustee) and all other offices
and positions the Executive holds with the Company or any of its affiliates;
provided that if the Executive refuses to tender the Executive’s resignation
after the Board has made such request, then the Board will be empowered to
tender the Executive’s resignation from such offices and positions.

 

7. Nondisclosure of Confidential Information. (a)  The Executive acknowledges
that in the course of his employment he will occupy a position of trust and
confidence. The Executive shall not, except in connection with the performance
of his functions or as required by applicable law, disclose to others or use,
directly or indirectly, any Confidential Information.

 

(b) “Confidential Information” shall mean information about the Company’s
business and operations that is not disclosed by the Company for financial
reporting purposes and that was learned by the Executive in the course of his
employment by the Company, including, without limitation, any business plans,
product plans, strategy, budget information, proprietary knowledge, patents,
trade secrets, data, formulae, sketches, notebooks, blueprints, information and
client and customer lists and all papers and records (including computer
records) of the documents containing such Confidential Information, other than
information that is publicly disclosed by the Company in writing. The Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company, and that such information gives the Company a
competitive advantage. The Executive agrees to deliver or return to the Company,
at the Company’s request at any time or upon termination or expiration of his
employment or as soon as possible thereafter, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of the Company or prepared by
the Executive in the course of his employment by the Company; provided that the
Executive will be able to keep his cell phones, blackberries, personal
computers, personal rolodex and the like so long as any Confidential Information
is removed from such items.

 

(c) The provisions of this Section 7 shall survive indefinitely.

 

8. Covenant Not to Compete. During the Executive’s employment with the Company
and during the Restricted Period (as defined below), the Executive shall not,
directly or indirectly, enter into the employment of, render services to, or
acquire any interest whatsoever in (whether for his own account as an individual
proprietor, or as a partner, associate, stockholder, officer, director,
consultant, trustee or otherwise), or otherwise assist, any person or

 

8

entity engaged (a) in any operations involving the transmission of radio
entertainment programming in competition with the Company or (b) in the business
of manufacturing, marketing, selling or distributing vehicles; provided that
nothing in this Agreement shall prevent the purchase or ownership by the
Executive by way of investment of less than five (5) percent of the shares or
equity interest of any corporation or other entity. Without limiting the
generality of the foregoing, the Executive agrees that during the Restricted
Period, the Executive shall not call on or otherwise solicit business or assist
others to solicit business from any of the customers of the Company as to any
product or service described in clause (a) above that competes with any product
or service provided or marketed by the Company at the end of the Term. The
Executive agrees that during the Restricted Period he will not, directly or
indirectly, solicit or assist others to solicit the employment of or hire any
employee of the Company without the prior written consent of the Company. For
purposes of this Agreement, the “Restricted Period” shall mean three years
following the end of the Term. For purposes of this Agreement, the term “radio”
shall mean terrestrial radio, satellite radio, HD radio, internet radio and
other audio delivered terrestrially, by satellite, HD or the internet. The
provisions of this Section 8 shall survive the termination of the Executive’s
employment and the Term.

 

9. Change of Control Provisions. (a) Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received in
connection with a change of control of the Company or the termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Code, or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company will reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b) In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of

 

9

any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.

 

(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(d) At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). If the Executive objects to the
Company’s calculations, the Company will pay to the Executive such portion of
the Total Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of this Section 9. All determinations
required by this Section 9 (or requested by either the Executive or the Company
in connection with this Section 9) will be at the expense of the Company. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 9 will not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.

 

(e) If the Executive receives reduced payments and benefits by reason of this
Section 9 and it is established pursuant to a final determination of the court
or an Internal Revenue Service proceeding that the Executive could have received
a greater amount without resulting in any Excise Tax, then the Company shall
thereafter pay the Executive the aggregate additional amount which could have
been paid without resulting in any Excise Tax tax as soon as reasonably
practicable.

 

10

10. Remedies. The Executive and the Company agree that damages for breach of any
of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond. The Executive believes, as of the date of this
Agreement, that the provisions of this Agreement are reasonable and that the
Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8 of this Agreement, this Agreement shall, to the extent applicable
in the circumstances before such court or arbitrator, be deemed to be modified
to restrict the Executive’s competition with the Company to the maximum extent
of time, scope and geography which the court or arbitrator shall find
enforceable, and such provisions shall be so enforced.

 

11. Consulting Agreement. (a) Upon the expiration of this Agreement on October
31, 2015, and so long as the Executive’s employment and the Term have not been
terminated prior to the originally scheduled expiration of the Term on October
31, 2015, the Company shall offer the Executive a consulting agreement which
will expire on October 31, 2018, subject to the terms and conditions set forth
in the Consulting Agreement attached to this Agreement as Exhibit D (the
“Consulting Agreement”). The Executive’s duties under the Consulting Agreement
shall not unreasonably interfere with any subsequent employment by the
Executive, which employment shall, in all cases, comply with the restrictions
set forth in Sections 7 and 8 hereof.

 

(b) In the event the Executive’s employment is terminated by the Company without
Cause, by the Executive for Good Reason, or as a result of the Executive’s death
or Disability, or in the event that the Company fails to offer the Executive the
Consulting Agreement in accordance with Section 11(a), then, on the sixtieth
(60th) day following the Termination Date, the Company will pay to the Executive
(or to the Executive’s estate in the case of death) a lump sum amount of
$6,600,000 as compensation for the lost Consulting Agreement; provided that,
except in the event of the Executive’s death, the Executive or his
representative shall be required to execute a release in accordance with Section
6(f) as a condition to the Company’s obligation to make such payment. For the
avoidance of doubt, except in the case where the Company fails to offer the
Consulting Agreement to the Executive upon the expiration of this Agreement, no
amounts shall be payable pursuant to this Section 11(b) as a result of any
termination of the Executive’s employment upon or following the expiration of
the Term.

 

(c) In the event the Consulting Agreement is terminated prior to the expiration
of the Consulting Agreement as a result of the Executive’s death or Disability
or by the Company without Cause (as defined in this Agreement to the extent
applicable) or by the Executive after a material breach of Consulting Agreement
by the Company, the Company shall continue to pay the Executive (or his estate
in the case of death), without set-off, counterclaim or other withholding, the
monthly consulting fee through the originally scheduled expiration date of the
Consulting Agreement.

 

12. Indemnification. The Company shall indemnify the Executive to the full
extent provided in the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws and the law of the State of
Delaware in connection with his activities as an officer or director of the
Company; provided that the indemnification required by

 

11

this Section 12 shall not be construed to be the exclusive indemnification
available to the Executive.

 

13. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including the Prior Agreement, but excluding any equity award agreements between
the Executive and the Company.

 

14. Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

 

15. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

 

16. Assignment. The Executive may not assign any of his rights or delegate any
of his duties hereunder without the prior written consent of the Company. The
Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company by merger or purchase of all or substantially all of
the Company’s assets shall assume this Agreement.

 

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

 

18. Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five (5) days after mailing by registered or certified mail:

 

if to the Company:

 

Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel
Telecopier: (212) 584-5353

 

if to the Executive:

 

Address on file at the offices
of the Company

 

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

12

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

20. Non-Mitigation. The Executive shall not be required to mitigate damages or
seek other employment in order to receive compensation or benefits under Section
6 or 11 of this Agreement; nor shall the amount of any benefit or payment
(except as expressly provided herein) provided for under Section 6 or 11 of this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer.

 

21. Arbitration. (a)  The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company, or
the termination of the Executive’s employment, such dispute shall be submitted
to binding arbitration under the rules of the American Arbitration Association
regarding resolution of employment disputes in effect at the time such dispute
arises. The arbitration shall take place in New York, New York, before a single
experienced arbitrator licensed to practice law in New York and selected in
accordance with the American Arbitration Association rules and procedures.
Except as provided below, the Executive and the Company agree that this
arbitration procedure will be the exclusive means of redress for any disputes
relating to or arising from the Executive’s employment with the Company or his
termination, including disputes over rights provided by federal, state, or local
statutes, regulations, ordinances, and common law, including all laws that
prohibit discrimination based on any protected classification. The parties
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on both parties, and shall not be appealable. The
arbitrator shall have discretion to award monetary and other damages, and any
other relief that the arbitrator deems appropriate and is allowed by law. The
arbitrator shall have the discretion to award the prevailing party reasonable
costs and attorneys’ fees incurred in bringing or defending an action, and shall
award such costs and fees to the Executive in the event the Executive prevails
on the merits of any action brought hereunder.

 

(b) The Company shall pay the cost of any arbitration proceedings under this
Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

 

(c) The Company and the Executive agree that the sole dispute that is excepted
from Section 21(a) is an action seeking injunctive relief from a court of
competent jurisdiction regarding enforcement and application of Sections 7, 8 or
10 of this Agreement, which action may be brought in addition to, or in place
of, an arbitration proceeding in accordance with Section 21(a).

 

22. Compliance with Section 409A. (a)  To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A (it being understood that certain compensation arrangements
under this Agreement are intended not to be subject to Section 409A). This
Agreement shall be construed, to the maximum extent permitted, in a manner to
give effect to such intention. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of the Executive’s employment that
constitute Nonqualified Deferred Compensation may only be made upon a Separation
from Service. Neither the Company nor any of its affiliates shall have any
obligation

 

13

to indemnify or otherwise hold the Executive harmless from any or all such
taxes, interest or penalties, or liability for any damages related thereto. The
Executive acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A.

 

(b) With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within thirty (30)
days following the date on which the Company receives the applicable invoice
from the Executive in accordance with the Company’s expense reimbursement
policies, but in no event later than the last day of the Executive’s taxable
year following the taxable year in which the Executive incurs the related
expenses. In no event will the reimbursements or in-kind benefits to be provided
by the Company in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor will the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

 

(c) Each payment under this Agreement shall be regarded as a “separate payment”
and not one of a series of payments for purposes of Section 409A.

 

23. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

24. Executive’s Representation. The Executive hereby represents and warrants to
the Company that he is not now under any contractual or other obligation that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.

 

25. Survivorship. Upon the expiration or other termination of this Agreement or
the Executive’s employment with the Company, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

26. Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company or any of its affiliates, which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company or any of its affiliates
pursuant to any such law, government regulation or stock exchange listing
requirement).

 

14

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

    SIRIUS XM RADIO INC.               By:  /s/ Patrick L. Donnelly        
Patrick L. Donnelly         Executive Vice President, General Counsel and
Secretary                   /s/ James E. Meyer         JAMES E. MEYER  

 

 

Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM RADIO 2009 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated _______ __, 2013, is
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and JAMES
E. MEYER (the “Executive”).

 

1. Grant of Option; Vesting. (a)  Subject to the terms and conditions of this
Agreement, the Sirius XM Radio 2009 Long-Term Stock Incentive Plan (the “Plan”),
and the Employment Agreement, dated as of April 29, 2013, between the Company
and the Executive (the “Employment Agreement”), the Company hereby grants to the
Executive the right and option (this “Option”) to purchase 10,128,894 shares of
common stock, par value $0.001 per share, of the Company (the “Shares”), at a
price per Share of $______________ (the “Exercise Price”). This Option is not
intended to qualify as an Incentive Stock Option for purposes of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). In the case of any
stock split, stock dividend or like change in the Shares occurring after the
date hereof, the number of Shares and the Exercise Price shall be adjusted as
set forth in Section 4(b) of the Plan.

 

(b) Subject to the terms of this Agreement, this Option shall vest in full and
become exercisable on October 30, 2015 if the Executive continues to be employed
on such date.

 

(c) If the Executive’s employment with the Company terminates for any reason,
this Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment is terminated due to
death or “Disability” (as defined in the Employment Agreement), by the Company
without “Cause” (as defined in the Employment Agreement), or by the Executive
for “Good Reason” (as defined in the Employment Agreement), the unvested portion
of this Option, to the extent not previously cancelled or forfeited, shall
immediately become vested and exercisable. The waiver of the condition that the
Executive be an employee of the Company contained above in the event of the
termination of the Executive due to Disability, by the Company without Cause or
by the Executive for Good Reason shall be conditioned upon the Executive
executing a release in accordance with Section 6(f) of the Employment Agreement.

 

2. Term. This Option shall terminate on _______ __, 2023 (the “Option Expiration
Date”); provided that if:

 

(a) the Executive’s employment with the Company is terminated due to the
Executive’s death or Disability, by the Company without Cause, or by the
Executive for Good Reason, the Executive (or his beneficiary, in the case of
death) may exercise this

A-1



Option in full until the first anniversary of such termination (at which time
this Option shall be cancelled), but not later than the Option Expiration Date;

 

(b) the Executive’s employment with the Company is terminated upon or following
the expiration of the Employment Agreement on October 31, 2015, the Executive
may exercise this Option in full until October 31, 2018;

 

(c) the Executive’s employment with the Company is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and

 

(d) the Executive voluntarily terminates his employment with the Company without
Good Reason, the Executive may exercise any vested portion of this Option until
ninety (90) days following the date of such termination (at which time this
Option shall be cancelled), but not later than the Option Expiration Date.

 

3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

 

4. Change of Control. In the event of a Change of Control, this Option shall be
governed by the terms of the Plan; provided that any transactions between
Liberty Media Corporation and its affiliates shall not constitute a Change of
Control for purposes of the Plan.

 

5. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

 

6. Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income tax, if any, which is required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 14(d) of the Plan.

 

7. Rights of the Executive. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Executive
any right to, or guarantee of, continued employment by the Company, or in any
way limit the right of the Company to terminate employment of the Executive at
any time, subject to the terms of the Employment Agreement or any other written
employment or similar agreement between the Company and the Executive.

 

8. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that

A-2



the Executive has been advised to consult his personal legal and tax advisors in
connection with this Agreement and this Option.

 

9. Agreement Subject to the Plan. This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not defined
shall have the meaning set forth in the Plan. A copy of the Plan previously has
been delivered to the Executive. This Agreement, the Employment Agreement and
the Plan constitute the entire understanding between the Company and the
Executive with respect to this Option.

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto.

 

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):
Company: Sirius XM Radio Inc., 1221 Avenue of the Americas, 36th Floor, New
York, New York 10020, Attention: General Counsel; and Executive: Address on file
at the office of the Company. Notices sent by email or other electronic means
not specifically authorized by this Agreement shall not be effective for any
purpose of this Agreement.

 

12. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

13. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.

A-3



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

    SIRIUS XM RADIO INC.               By:             Dara F. Altman        
Executive Vice President, and         Chief Administrative Officer              
              JAMES E. MEYER  

A-4



Exhibit B

 

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES
LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM RADIO

2009 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated _______ __, 2013,
is between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and
JAMES E. MEYER (the “Executive”).

 

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Radio 2009 Long-Term Stock Incentive Plan (the “Plan”), and the
Employment Agreement, dated as of April 29, 2013, between the Company and the
Executive (the “Employment Agreement”), the Company hereby grants
________________ restricted share units (“RSUs”) to the Executive. Each RSU
represents the unfunded, unsecured right of the Executive to receive one share
of common stock, par value $.001 per share, of the Company (each, a “Share”) on
the date specified in this Agreement. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

 

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty trading days preceding, but not including, such record date. In the case
of any dividend declared on Shares that is payable in the form of Shares, the
number of RSUs granted to the Executive shall be increased by a number equal to
the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.

 

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on October 30, 2015, the Company
shall issue, or cause there to be transferred, to the Executive (or his
beneficiary, in the case of death) an amount of Shares representing an equal
number of the RSUs granted to the Executive under this Agreement, if the
Executive continues to be employed by the Company on October 30, 2015.

B-1



(b) If the Executive’s employment with Company terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment terminates due to death or “Disability” (as defined in
the Employment Agreement), by the Company without “Cause” (as defined in the
Employment Agreement), or by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of the RSUs, to the extent not
previously cancelled or forfeited, shall immediately become vested and the
Company shall issue, or cause there to be transferred, to the Executive (or to
the Executive’s estate in the case of death) the amount of Shares equal to the
number of RSUs granted to the Executive under this Agreement (to the extent not
previously transferred, cancelled or forfeited). The waiver of the condition
that the Executive be an employee of the Company contained above in the event of
the termination of the Executive due to Disability, by the Company without Cause
or by the Executive for Good Reason shall be conditioned upon the Executive
executing a release in accordance with Section 6(f) of the Employment Agreement.

 

5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between
Liberty Media Corporation and its affiliates shall not constitute a Change of
Control for purposes of the Plan.

 

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

 

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax, if any, which is required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
tax to the extent not previously withheld.

 

8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by the
Company, or in any way limit the right of the Company to terminate the
employment of the Executive at any time, subject to the terms of any written
employment or similar agreement between the Company and the Executive.

 

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and the RSUs.

 

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. A copy of the Plan previously has been
delivered to the Executive. This Agreement,

B-2



the Employment Agreement and the Plan constitute the entire understanding
between the Company and the Executive with respect to the RSUs.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

 

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

  Company:Sirius XM Radio Inc.    1221 Avenue of the Americas    36th Floor  
 New York, New York 10020    Attention: General Counsel        Executive:James
E. Meyer    Address on file at the    office of the Company     

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM RADIO INC.                         By:             Dara Altman   JAMES
E. MEYER     Executive Vice President, and         Chief Administrative Officer
     

B-3



Exhibit C

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between JAMES E. MEYER (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1. The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2. The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of Section 6(f) of the Employment
Agreement between the Executive and the Company, dated as of April 29, 2013 (as
it may have been amended, the “Employment Agreement”), and the exhibits thereto;
provided that no such severance benefits shall be paid if the Executive revokes
this Agreement pursuant to Section 4 below. The Executive acknowledges and
agrees that he is entering into this Agreement in consideration of such
severance benefits and the Company’s agreements set forth herein. All vacation
pay earned and unused as of the Termination Date will be paid to the Executive
as required by law. Except as set forth above, the Executive will not be
eligible for any other compensation or benefits following the Termination Date
other than any vested accrued benefits under the Company’s compensation and
benefit plans, and other than the rights, if any, granted to the Executive under
the terms of any stock option, restricted stock, or other equity award
agreements or plans.

 

3. The Executive, for himself, and for his heirs, attorneys, agents, spouse and
assigns, hereby waives, releases and forever discharges the Company and its
parents, subsidiaries and affiliated companies and its and their predecessors,
successors, and assigns, if any, as well as all of their officers, directors and
employees, stockholders, agents, servants, representatives, and attorneys, and
the predecessors, successors, heirs and assigns of each of them (collectively
“Released Parties”), from any and all grievances, claims, demands, causes of
action, obligations, damages and/or liabilities of any nature whatsoever,
whether known or unknown, suspected or claimed, which the Executive ever had,
now has, or claims to have against the Released Parties, by reason of any act or
omission occurring before the date hereof that arise out of his employment or
other service with the Released Parties or the termination of such employment or
service, including, without limiting the generality of the foregoing, (a) any
act, cause, matter or thing stated, claimed or alleged, or which was or which
could have been alleged in any manner against the Released Parties prior to the
execution of this Agreement and (b) all claims for any payment under the
Employment Agreement; provided that nothing contained in this Agreement shall
affect the Executive’s rights (i) to indemnification from the Company as
provided in the

C-1



Employment Agreement or otherwise; (ii) to coverage under the Company’s
insurance policies covering officers and directors; (iii) to other benefits
which by their express terms extend beyond the Executive’s separation from
employment (including the Executive’s rights under Section 6(f) of the
Employment Agreement); and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including the termination of his
employment on the Termination Date, and/or any events occurring prior to the
execution of this Agreement.

 

4. The Executive specifically waives all rights or claims that he has or may
have under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§§ 621‑634, as amended (“ADEA”), including, without limitation, those arising
out of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21) / forty-five (45)]1 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5. Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6. The Executive acknowledges that he has read and understands the foregoing
release and executes it voluntarily and without coercion.

 

7. This release does not affect or impair the Executive’s rights with respect to
workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.

 

8. The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any Released Party.

 

1 To be determined by the Company in connection with the termination.

C-2



9. The Executive shall not make any disparaging remarks about the Company or its
subsidiaries and affiliated companies, or its or their officers, agents,
employees, practices or products; provided that the Executive may provide
truthful and accurate facts and opinions about the Company where required to do
so by law and may respond to disparaging remarks about the Executive made by the
Company, any of its subsidiaries or affiliates, or its or their officers, agents
or employees. The Company shall not, and shall instruct its officers not to,
make any disparaging remarks about the Executive; provided that the Company and
its officers may provide truthful and accurate facts and opinions about the
Executive where required to do so by law and may respond to disparaging remarks
made by the Executive or his agents or family members.

 

10. The parties expressly agree that this Agreement shall not be construed as an
admission by any of the parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment and termination of
employment of the Executive.

 

11. In the event of a dispute concerning the enforcement of this Agreement, the
finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 21(a) and
21(b) of the Employment Agreement.

 

12. The parties declare and represent that no promise, inducement, or agreement
not expressed herein has been made to them.

 

13. This Agreement in all respects shall be interpreted, enforced and governed
under the laws of the State of New York and any applicable federal laws relating
to the subject matter of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

 

14. This Agreement, the Employment Agreement, [and list any outstanding award
agreements] between the Executive and the Company contain the entire agreement
of the parties as to the subject matter hereof. No modification or waiver of any
of the provisions of this Agreement shall be valid and enforceable unless such
modification or waiver is in writing and signed by the party to be charged, and
unless otherwise stated therein, no such modification or waiver shall constitute
a modification or waiver of any other provision of this Agreement (whether or
not similar) or constitute a continuing waiver.

 

15. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and

C-3



voluntarily, without any mistake, duress or undue influence, and that they have
been provided the opportunity to review this Agreement with counsel of their own
choosing. In making this Agreement, each party relies upon his or its own
judgment, belief and knowledge, and has not been influenced in any way by any
representations or statements not set forth herein regarding the contents hereof
by the entities who are hereby released, or by anyone representing them.

 

16. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

 

17. The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including copies)
obtained or created by the Executive in the course of his employment with the
Company on or before the Termination Date; provided that the Executive will be
able to keep his cell phones, blackberries, personal computers, personal rolodex
and the like so long as any confidential information is removed from such items.

 

18. Any existing obligations the Executive has with respect to confidentiality,
nonsolicitation of Company clients, nonsolicitation of Company employees and
noncompetition with the Company shall remain in full force and effect,
including, but not limited to, Sections 7 and 8 of the Employment Agreement.

 

19. Any disputes arising from or relating to this Agreement shall be subject to
arbitration pursuant to Section 21 of the Employment Agreement.

 

20. Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

C-4



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.             Dated:      By:               Name:      
    Title:               Dated:                    James E. Meyer  

C-5



Exhibit D

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) by and between James E. Meyer
(“Consultant”) and Sirius XM Radio Inc. (the “Company”) (collectively referred
to as the “Parties”), is effective as of October 31, 2015 (the “Effective
Date”).

 

RECITALS

 

WHEREAS, prior to the Effective Date, Consultant was employed by the Company as
its Chief Executive Officer pursuant to the Employment Agreement between the
Parties, dated as of April 29, 2013 (the “Employment Agreement”); and

 

WHEREAS, the Company wishes to retain Consultant to perform consulting services
and fulfill certain related duties and obligations under the terms and
conditions of this Agreement;

 

NOW THEREFORE, for and in consideration of the mutual promises and covenants set
forth herein, the Parties hereby agree as follows:

 

1. Consulting Services. (a) During the term of this Agreement, Consultant will
render consulting services related to his specialized areas of knowledge,
experience and expertise (including, but not limited to, assisting with the
transition of the executive officers of the Company, meeting with Company
clients and customers, and such other services as may be reasonably requested by
the Chairman of the Board of Directors of the Company or the Chief Executive
Officer of the Company from time to time). Consultant will have no authority to
bind the Company or any of its subsidiaries or affiliates, nor to act on their
behalf, nor to make decisions for the Company or any of its subsidiaries or
affiliates. The Company, being ultimately interested only in the results of
Consultant’s performance of the services set forth in this Agreement, will give
only broad direction to Consultant. Consultant will determine the method,
details and means of performing the services contemplated by this Agreement.
Notwithstanding the foregoing, the level of bona fide services Consultant
performs for the Company hereunder will not exceed 20% of the average level of
bona fide services Consultant performed during the 36-month period preceding the
Effective Date.

 

(b) This Agreement will commence on the Effective Date and will continue until,
and will end upon, the three (3)-year anniversary of the Effective Date.

 

(c) In consideration of Consultant’s agreement to perform and his performance of
the consulting services, during the term of this Agreement, the Company will pay
Consultant $2,200,000 per year, payable in accordance with the Company’s regular
payroll practices (but in no event less frequently than monthly). During the
term of this Agreement, Consultant will be eligible to participate in the
Company’s medical, dental and life insurance plans, subject to the terms and
conditions of such plans; provided that, in the event the Company determines
that Consultant may not participate in the Company’s applicable medical and
dental plan(s), (i) the Company will pay to Consultant a lump sum cash amount,
on the sixtieth (60th) day following

D-1



such determination, equal to the costs of continuation of medical and dental
insurance coverage for Consultant under the Company’s medical and dental
insurance plan(s) in effect on the date of such determination from the date of
such determination through the eighteen (18)-month anniversary of the Effective
Date (less any amounts payable by the Company under the Employment Agreement in
respect of medical and/or dental insurance coverage during any portion of such
period) and (ii) thereafter Consultant will have the option to continue such
benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), to the extent permitted by law and the terms and conditions of the
applicable plan(s), through the three (3)-year anniversary of the Effective
Date, at the Company’s expense. In the event that, during the three (3)-year
period following the Effective Date, Consultant is not eligible to participate
in the Company’s medical, dental or life insurance plan(s), and also not
eligible for such coverage under COBRA, the Company will pay Consultant a
monthly amount equal to the actual monthly costs to Consultant to obtain
medical, dental and/or life insurance benefits substantially similar to those
benefits that would have been provided to Consultant under the Company’s plans
through the third (3rd) anniversary of the Effective Date (less any amounts
payable by the Company under the Employment Agreement in respect of medical,
dental and/or life insurance coverage during any portion of such period);
provided that (1) the amount of such monthly payments will not exceed twice the
amount that the Company would have paid to provide such benefit to Consultant if
he were an active employee on the Effective Date, (2) such payments will cease
if Consultant obtains such benefit from another employer following the eighteen
(18)-month anniversary of the Effective Date, and (3) any such payments will be
reduced by the amount of any lump sum payment made in accordance with this
Section 1(c).

 

(d) Upon reasonable documentation of expenses from Consultant, the Company will
reimburse Consultant in accordance with the Company’s expense reimbursement
policies for all reasonable business expenses incurred by Consultant in the
performance of Consultant’s services under this Agreement. Notwithstanding the
foregoing, any expense in excess of $10,000 to be incurred by Consultant in
connection with this Agreement will require the prior written approval of the
Company.

 

(e) Consultant hereby assigns exclusively to the Company the ownership of all
work product prepared or provided by Consultant to the Company or otherwise
generated as a result of Consultant’s provision of consulting services
hereunder, along with all intellectual property rights (including, without
limitation, all copyrights) related thereto.

 

(f) The Company acknowledges that Consultant’s services hereunder will be
provided by Consultant on a nonexclusive basis, and that Consultant may engage
in any other business activities as long as such activities do not interfere
with or harm the operations of the Company or any of its subsidiaries or
affiliates or materially interfere with Consultant’s obligations to the Company
under this Agreement.

 

2. Prior Agreement Restrictive Covenants. Consultant warrants and represents
that he has complied, and by this Agreement agrees that he will continue to
comply, with all applicable terms of the Employment Agreement. The Parties agree
and acknowledge that this Agreement supplements the Employment Agreement to the
extent set forth herein and that in all other respects the applicable terms of
the Employment Agreement remain in full force and effect.

D-2



Consultant acknowledges and agrees that the restrictive covenant provisions set
forth in the Employment Agreement remain in full force and effect to the fullest
extent provided therein.

 

3. Independent Contractor. Consultant warrants that, during the term of this
Agreement, Consultant will at all times be and remain an independent contractor,
and Consultant will not be considered the agent, partner, principal, employee or
servant of the Company or any of its subsidiaries or affiliates. Consultant will
be free to exercise Consultant’s own judgment as to the manner and method of
providing the consulting services to the Company, subject to applicable laws and
requirements reasonably imposed by the Company. Consultant acknowledges and
agrees that, during the term of this Agreement, Consultant will not be treated
as an employee of the Company or any of its subsidiaries or affiliates for
purposes of federal, state, local or foreign income or other tax withholding,
nor unless otherwise specifically provided by law, for purposes of the Federal
Insurance Contributions Act, the Social Security Act, the Federal Unemployment
Tax Act or any workers’ compensation law of any state or country (or subdivision
thereof), or for purposes of benefits provided to employees of the Company or
any of its subsidiaries or affiliates under any employee benefit plan, program,
policy or arrangement (including, without limitation, vacation, holiday and sick
leave benefits). Consultant acknowledges and agrees that as an independent
contractor, Consultant will be required, during the term of this Agreement, to
pay any applicable taxes on the fees paid to Consultant, and to provide his
workers’ compensation insurance and any other coverage required by law.
Consultant will at all times indemnify, hold harmless and defend the Company for
all liabilities, losses, damages, costs (including legal costs and other
professional fees on an indemnity basis) and expenses of whatsoever nature
incurred or suffered by the Company or any of its subsidiaries or affiliates
arising from: (a) any income taxes or other taxes due on amounts paid to or on
behalf of Consultant by the Company, or any other required remittances to any
governmental entities, agencies or programs (including, without limitation, any
interest, penalties or gross-ups thereon) arising in respect of Consultant for
which the Company or any subsidiary or affiliate of the Company is called upon
to account to the relevant taxing authority; and (b) any liability for any
employment-related claim or any claim based on worker status brought by
Consultant against the Company or any subsidiary or affiliate of the Company
arising out of or in connection with Consultant’s provision of services pursuant
to this Agreement. Consultant hereby acknowledges that Consultant will have no
recourse against the Company (or any of its directors, officers, personnel,
representatives, agents, successors, subsidiaries or affiliates) for any such
liability, loss, damage, cost or expense.

 

4. Indemnification. The Company will indemnify Consultant during the term of
this Agreement and thereafter to the full extent permitted by law for all claims
related to or arising out of his serving as a consultant of the Company
hereunder; provided that in no event will Consultant be indemnified pursuant to
this Section 4 in connection with any claims, causes of action, demands, fees or
liabilities of any kind whatsoever, arising out of or relating to (a) the
enforcement of the Company’s rights hereunder or with respect to the Employment
Agreement or any agreements identified in the Employment Agreement or (b)
Consultant’s illegal conduct, fraud (including, without limitation, undiscovered
financial fraud), embezzlement or other willful misconduct.

 

5. Early Termination of Agreement. In the event this Agreement is terminated
prior to its expiration due to Consultant’s death or disability or by the
Company without Cause (as

D-3



defined in the Employment Agreement to the extent applicable) or by Consultant
after a material breach of this Agreement by the Company, the Company will
continue to pay Consultant (or his beneficiary, in the case of death), without
set-off, counterclaim or other withholding, the consulting fee through the
originally scheduled expiration date of this Agreement.

 

6. Survival. Sections 2, 3 and 4 hereof will survive and continue in full force
in accordance with the terms thereof, notwithstanding any termination of this
Agreement.

 

7. Severability. The Parties agree that if any provision of this Agreement is
declared or determined by any court of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions will not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Agreement.

 

8. Entire Agreement; Amendment. Except as otherwise set forth herein, this
Agreement represents the entire agreement and understanding between Consultant
and the Company concerning the specific subject matter of this Agreement and
supersedes and replaces any and all prior agreements and understandings between
Consultant and the Company concerning the specific subject matter of this
Agreement. Any modification or amendment of this Agreement, or additional
obligation assumed in connection with this Agreement, will be effective only if
placed in writing and signed by both Parties or by authorized representatives of
each of the Parties.

 

9. Captions; Drafter Protection. This Agreement’s headings and captions are
provided for reference and convenience only, and will not be employed in the
construction of this Agreement. It is agreed and understood that the general
rule pertaining to construction of contracts, that ambiguities are to be
construed against the drafter, will not apply to this Agreement.

 

10. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

11. Binding Effect; Assignment. Neither this Agreement, nor any rights or
benefits hereunder, may be assigned, delegated, transferred, pledged or
hypothecated without the prior written consent of the Parties, except that the
Company may assign this Agreement to any assignee of or successor to
substantially all of the business or assets of the Company or any direct or
indirect subsidiary thereof without prior written consent of Consultant.

 

12. No Reliance. Consultant acknowledges and agrees that he has not relied upon
any advice whatsoever from the Company as to any provision of this Agreement,
including, but not limited to, the taxability, whether pursuant to federal,
state, local or foreign income tax statutes or regulations, or otherwise, of the
payments made, action taken, or consideration transferred hereunder and that
Consultant will be solely liable for all tax obligations arising therefrom.

 

13. Governing Law. This Agreement will be governed by and construed and enforced
according to the laws of the State of New York, without regard to conflict of
laws principles thereof. The Parties agree that the state and federal courts
located in the State of New

D-4



York will have exclusive jurisdiction in any action, suit or proceeding based on
or arising out of this Agreement and the Parties hereby: (a) submit to the
personal jurisdiction of such courts; (b) consent to service of process in
connection with any action, suit or proceeding; (c) agree that venue is proper
and convenient in such forum; and (d) waive any other requirement (whether
imposed by statute, rule of court or otherwise) with respect to personal
jurisdiction, subject matter jurisdiction, venue, or service of process.

 

14. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, will not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement will remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

15. Warranties. Consultant warrants that he will not deliver or disclose to the
Company information which infringes any property right of any third party
relating to proprietary or trade secret information or copyrights. Consultant
warrants that he is not a party to any other existing agreement which would
prevent him from entering into this Agreement or which would adversely affect
this Agreement, and agrees that he will not, during the term of this Agreement,
enter into any such agreement.

 

16. Confidentiality. Unless otherwise required by law or regulation, or as
necessary to perform his services for the Company hereunder, Consultant agrees
to maintain absolute confidentiality of the services performed by Consultant
hereunder and the information, reports and other work product produced by, or
made available to, Consultant in connection with this Agreement or his services
hereunder.

 

17. Voluntary Execution. Consultant acknowledges that he is executing this
Agreement voluntarily and of his own free will. Consultant further acknowledges
that he has read, fully understands and intends to be bound by the terms of this
Agreement, and has had an opportunity to carefully review it with his attorney
prior to executing it or warrants that he has chosen not to have his attorney
review this Agreement.

D-5



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

    SIRIUS XM RADIO INC.               By:             Name:         Title:    
                        JAMES E. MEYER  

D-6